It is seemingly a hard measure that a sheriff should be out of pocket $113, as the price for learning how to execute "a writ of ejectment," or as we used to call it, "a writ of possession." But we can see no ground on which the Judge of a Superior Court can come to the relief of the sheriff and by an order in the case, require the defendant to pay for the officious
acts of the sheriff, although the defendant had the benefit thereof.
It is a safe rule for ministerial officers to be governed by the words of the writ: "We command you, that without delay, you cause the said Reid 
Allen to have possession," c. In order to do this, it was necessary for the sheriff to put Spoon out of possession, and if he refused to go, compel him, by the posse comitatus.
The usual mode of proceeding when, as in this case, the defendant has much chattel property, is for the sheriff to notify him that on a day certain he will "eject him and put the plaintiff into possession;" thus giving the defendant reasonable time to have his chattels removed by his own wagon and team, with his wife and children to help, at a less expense than the sheriff could afford to do it for.
The only question is, does any statute allowing fees to sheriffs, cover the case? Chapter 105, Battle's Revisal, section 21, sub-division 14, does not apply, "seizing specific property, under order of a Court or executing any other order of a Court or Judge not specially provided for, to be allowed by the *Page 371 
Judge." Here there was no "seizing of specific property under an order of the Court;" that has reference to attachments and seizing under a summons for "claim and delivery," and the general words, "or executing any other order of a Court or Judge not specially provided for," cannot embrace executing a writ of ejectment, for that is specially provided for. Sub-division 26. "Service of writ of ejectment, one dollar," to say nothing of the incongruity of treating the writ of ejectment or writ of possession, which is the final process in all demands for the possession of land, as an order of a Court or Judge not specially provided for.
There is error. This will be certified.
PER CURIAM.                              Judgment reversed.